DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 09/30/2019 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Response to Amendment
In the amendment dated 07/29/2021, the following has occurred: Claims 1 and 11-12 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “the third engagement surface extends a distance D1 from a plane of the first engagement surface, the first engagement surface has an overall height H defined perpendicular to a longitudinal axis of the gap, and ratio D1/H is in the range of from 0.7 to 2” and claim 11 recites “the bridging member having a third engagement surface presented on an outward- facing surface of the clip and extending a distance D1 from a plane of the first engagement surface, and ratio D1/H is in the range of from 0.7 to 2” (emphasis added). – The claims are reciting a third engagement surface that extends a distance from a plane of the first engagement surface, i.e. due to the use of the term “from”, the claims are stating that the third surface begins at the plane of the first engagement surface and extends a distance D1. However, looking to the specification and drawings we see that the third engagement surface is element 122 which is separated from the first engagement surface 116 by the entrance to the gap 120 and therefore it does not extend from the first engagement surface, it is spaced a distance from said surface. As such, it would be clear to one having ordinary skill in the art that the inventor did not have possession of an invention that discloses a third engagement surface extending from a plane of a first engagement surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the third engagement surface extends a distance D1 from a plane of the first engagement surface, the first engagement surface has an overall height H defined perpendicular to a longitudinal axis of the gap, and ratio D1/H is in the range of from 0.7 to 2” and claim 11 recites “the bridging member having a third engagement surface presented on an from a plane of the first engagement surface, and ratio D1/H is in the range of from 0.7 to 2” (emphasis added). – As indicated in the 112 first paragraph rejection above, applicant is claiming a feature which is not disclosed by the specification and as such it is unclear how these limitations are meant to be interpreted. For purposes of examination, the distance D1 has been interpreted as the distance a central portion of third engagement surface is spaced from the plane of the first engagement surface. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tejero Salinero (US Patent No. 9,267,529).
Regarding Claim 1, Tejero Salinero discloses an attachment device for a rail comprising: a fastener (Tejero Salinero: Fig. 1-3; 6); a clip coupled to the fastener, the clip comprising: first (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members having respective first and second engagement surfaces (Tejero Salinero: Annotated Fig. 7; E1, E2) that diametrically oppose each other and define a gap sized to receive a portion of the rail; and a bridging member (Tejero Salinero: Fig. 1-3; 7-8, 11) connecting the first and second members to each other, the bridging member having at least one opening (Tejero Salinero: Annotated Fig. 2, 4; O, 4, 5) aligned with the gap and adjacent to a distal end of the second member, thereby providing access for a prying tool to resiliently deflect the distal end of the second member away from the first member to facilitate detachment of the clip from the rail (Tejero Salinero: Fig. 5-6); and wherein the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Tejero Salinero: Fig. 7).
Regarding Claim 4, Tejero Salinero discloses the attachment device of claim 1, wherein the first engagement surface (Tejero Salinero: Annotated Fig. 7; E1) is generally planar.
Regarding Claim 5, Tejero Salinero discloses the attachment device of claim 1, wherein the second engagement surface (Tejero Salinero: Annotated Fig. 7; E2) includes a convex contour.
Regarding Claim 6, Tejero Salinero discloses the attachment device of claim 1, wherein the first member (Tejero Salinero: Fig. 1-2; 10), bridging member (Tejero Salinero: Fig. 1-3; 7-8, 11), and second member (Tejero Salinero: Fig. 2; 1) are arranged in a bi-folded, overlapping relation whereby the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Tejero Salinero: Fig. 7).
Regarding Claim 7, Tejero Salinero discloses the attachment device of claim 1, wherein the second member (Tejero Salinero: Fig. 2; 1) has a distal end terminating at a location adjacent at least one opening (Tejero Salinero: Annotated Fig. 2, 4; O, 4, 5) as viewed from a transverse direction.
Regarding Claim 8, Tejero Salinero discloses the attachment device of claim 1, wherein the bridging member (Tejero Salinero: Fig. 1-3; 7-8, 11) has a third engagement surface (Tejero Salinero: Annotated Fig. 2, 7; E3) for engaging an inner surface of the rail and at least a portion of the third engagement surface is generally orthogonal to the first engagement surface.
Regarding Claim 9, Tejero Salinero discloses the attachment device of claim 8, wherein the third engagement surface (Tejero Salinero: Annotated Fig. 2, 7; E3) is generally planar.
Regarding Claim 10, Tejero Salinero discloses the attachment device of claim 8, wherein the third engagement surface (Tejero Salinero: Annotated Fig. 2, 7; E3) extends a (Tejero Salinero: Annotated Fig. 7; E1), the first engagement surface has an overall height H defined perpendicular to a longitudinal axis of the gap, and ratio D1/H is in the range of from 0.7 to 2. [Note: As the engagement surface of the pending invention is based on an area engaged on a rail, i.e. the structure of the rail, and not the entire surface of the first or second members, any portion of the indicated surfaces of Tejero can be interpreted as a respective engagement surface.]
Regarding Claim 11, Tejero Salinero discloses an attachment device for a rail comprising: a fastener (Tejero Salinero: Fig. 1-3; 6); a clip coupled to the fastener, the clip comprising: (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members having respective first and second engagement surfaces (Tejero Salinero: Annotated Fig. 7; E1, E2) that diametrically oppose each other and define a gap sized to receive a portion of the rail, the first engagement surface being generally planar and having a height H defined perpendicular to a longitudinal axis of the gap; and a bridging member connecting the first and second members to each other, the bridging member having a third engagement surface (Tejero Salinero: Annotated Fig. 2, 7; E3) presented on an outward-facing surface of the clip and extending a distance D1 from a plane of the first engagement surface, and ratio D1/H is in the range of from 0.7 to 2 (see note). 
Regarding Claim 12, Tejero Salinero discloses an attachment device for a rail comprising: a fastener (Tejero Salinero: Fig. 1-3; 6); a clip coupled to the fastener, the clip comprising: (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members having respective first and second engagement surfaces (Tejero Salinero: Annotated Fig. 7; E1, E2) that oppose each other and define a gap sized to receive a portion of the rail, the second engagement surface including a longitudinal cavity shaped to receive a tip of a prying tool (Tejero Salinero: Fig. 5-6); and a bridging member (Tejero Salinero: Fig. 1-3; 7-8, 11) connecting the first and second members to each other, wherein the first member, bridging member, and second member are arranged in a bi-folded, overlapping relation whereby the (Tejero Salinero: Fig. 7). 
Regarding Claim 16, Tejero Salinero discloses the attachment device of claim 1, wherein the distal end of the second member (Tejero Salinero: Fig. 2; 1) provides a fourth engagement surface for engaging a distal end of the rail.

    PNG
    media_image1.png
    553
    510
    media_image1.png
    Greyscale

I: Tejero Salinero; Annotated Fig. 2

    PNG
    media_image2.png
    480
    784
    media_image2.png
    Greyscale

II: Tejero Salinero; Annotated Fig. 7

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slobodecki et al. (US Pub. No. 2009/0205174).
Regarding Claim 1, Slobodecki discloses an attachment device for a rail comprising: a fastener (Slobodecki: Fig. 1, 6; 46, 48); a clip coupled to the fastener, the clip comprising: first and second members (Slobodecki: Fig. 1-2; 18, 20) having respective first and second engagement surfaces that diametrically oppose each other and define a gap sized to receive a portion of the rail; and a bridging member (Slobodecki: Fig. 1, 10; 14) connecting the first and second members to each other, the bridging member having at least one opening (Slobodecki: Annotated Fig. 1; O) aligned with the gap and adjacent to a distal end (Slobodecki: Fig. 2; 58, 60, 62, 64) of the second member, thereby providing access for a prying tool to resiliently deflect the distal end of the second member away from the first member to facilitate detachment of the clip from the rail; and wherein the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Slobodecki: Fig. 12).
Claim 2, Slobodecki discloses the attachment device of claim 1, wherein the at least one opening comprises a pair of openings (Slobodecki: Annotated Fig. 1; O), each aligned with the gap.
Regarding Claim 3, Slobodecki discloses the attachment device of claim 1, wherein at least one opening (Slobodecki: Annotated Fig. 1; O) extends inwards from a lateral edge of the bridging member (Slobodecki: Fig. 1, 10; 14).


    PNG
    media_image3.png
    865
    684
    media_image3.png
    Greyscale

III: Slobodecki; Annotated Fig. 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tejero Salinero (US Patent No. 9,267,529) in view of Vohlgemuth (US Pub. No. 2015/0188381).
Regarding Claim 13, Tejero Salinero discloses a method of coupling the attachment device of claim 1 to a support (Tejero Salinero: Annotated Fig. 7; S), the method comprising: aligning an edge of the support with the gap; and urging the edge of the support into the gap until the first (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members mutually engage opposing sides of the rail to mechanically retain the portion of the rail within the gap (Tejero Salinero: Fig. 7).
Tejero Salinero fails to explicitly disclose a rail. However, Vohlgemuth teaches urging an edge of a rail (Vohlgemuth: Fig. 4; 42) into a gap until first and second members of a clip (Vohlgemuth: Fig. 5-6; 50) mutually engage opposing sides of the rail to mechanically retain the portion of the rail within the gap (Vohlgemuth: Fig. 6).
Tejero Salinero and Vohlgemuth are analogous because they are from the same field of endeavor or a similar problem solving area e.g. removable attachment clips. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device disclosed by Tejero Salinero with the rails taught by Vohlgemuth, with a reasonable expectation of success, in order to provide a mounting location that can accept multiple devices which are configured to be more easily mounted and removed, thereby enabling the fasteners of the devices to be positioned as desired, thereby making components (Vohlgemuth: [0088]; Tejero Salinero: Col. 2, Ln. 21-29).
Regarding Claim 14, Tejero Salinero discloses a method of releasing the attachment device claim 1 from a support (Tejero Salinero: Annotated Fig. 7; S), the method comprising: inserting a prying tool through the opening (Tejero Salinero: Annotated Fig. 2, 4; O, 4, 5); applying a force against the first or second member to resiliently deflect the first and/or second member apart from each other; and slidably removing the portion of the rail through the widened gap (Tejero Salinero: Fig. 5-6; Col. 2, Ln. 21-24).
Tejero Salinero fails to explicitly disclose a rail. However, Vohlgemuth teaches a clip (Vohlgemuth: Fig. 5-6; 50) secured to a rail (Vohlgemuth: Fig. 4; 42). [Note: See the rejection of claim 13 for motivation.]
Regarding Claim 15, Tejero Salinero, as modified, teaches the method of claim 13, wherein the rail (Vohlgemuth: Fig. 4; 42) has a generally "L"-shaped cross-section (Vohlgemuth: Fig. 6).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631